681 S.E.2d 345 (2009)
STATE
v.
Wilbur William FOLSTON.
No. 317P09.
Supreme Court of North Carolina.
August 17, 2009.
Katherine Jane Allen, Assistant Appellate Defender, for Wilbur William Folston.
Elizabeth F. Parsons, Assistant Attorney General, for State.
The following order has been entered on the motion filed on the 17th of August 2009 by Defendant-Appellee for Extension of *346 Time to Respond to Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 17th of August 2009."